Jenkins, P. J.
Under the decision of the Supreme Court upon questions certified by this court, the act of March 10, 1933 (Ga. L. 1933, pp. 290-298), providing for direct bills of "exception from the municipal court of Atlanta, is not unconstitutional for any of the reasons stated. Dillon v. Continental Trust Co., 179 Ga. 198 (175 S. E. 652). Section 42-A of the act (p. 295) providing that “no writ of certiorari shall lie to any judgment, order, or ruling of a trial judge of the municipal court of Atlanta, Fulton section, or the appellate division of said court, but [that] all such judgments, orders, and rulings shall be reviewed and corrected only in the manner and methods in this act provided,” and thus requiring that a review of the- decisions of the appellate division shall be only by direct writ of error to that court, the superior court erred in denying the motion to dismiss the petition for certiorari, for lack of jurisdiction, and in sustaining the certiorari.

Judgment reversed.


Stephens and Sutton, JJ., concur.